DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
An operation control unit, an operation unit, a threshold setting unit,  in claim 1 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 9-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 and 9 recites the limitation " the mask " in the last sentence.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-6 and 10-12 are rejected because their dependency on claim 3 and 9 respectively.

Claim limitation “An operation control unit, an operation unit, a threshold setting unit” in claim 1 and 3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Dependent claims 2-6 are accordingly rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2018/0129893 A1) in view of Son et al. (US 2018/0285715 A1) hereafter Son2.
Regarding claim 1, Son teaches:
An apparatus for a convolution operation of a convolution neural network ([0107], “the CNN processing apparatus”) comprising: 
an operation control unit ([0107], “the CNN processing apparatus”) that determines whether or not to perform a convolution operation based on the number of '0' in an input feature map; ([0107], “Still further, in one or more embodiments, the second operation mode may further include the CNN processing apparatus being configured to determine whether or any of the loaded input element 501 have zero values. For example, when the loaded element 501 is a single value of the input 208, and in response to the loaded input element 501 being determined to have zero values, the CNN processing apparatus may be configured to skip loading of the appropriate kernel elements 502 corresponding to the input element 501 or merely skip all operations associated with the input element 501. Here, with such example skipping operations, no preliminary convolution output results may be generated for the input element 501, and thus further operations of combining such preliminary results from the convolution with respect to the input element 501 with other preliminary results for other input elements may also be skipped or not performed. Accordingly, in such an example, the CNN processing apparatus may further reduce the second data loading number using the zero skipping. For example, when a number of input elements included in an input having zero values is Z.sub.i, the CNN processing apparatus may skip loading kernel elements corresponding to those input elements that have zero values, and thus, in a case of a stride being 1, a loading number of the kernels 301 is K×K×D×(W×H×C−Z.sub.i). In such an example, the second data loading number is W×H×C+K×K×D×(W×H×C−Z.sub.i), and the CNN processing apparatus may skip operations associated with the Z.sub.i input elements through the zero skipping.” [0079] teaches the input element corresponds to the feature map: “An input of a convolution layer is data to be employed as an input to the convolution layer, e.g., data that is input to the CNN with one or more channels of information or data that is output by a previous layer of the CNN as one or more feature maps or channels.” FIG. 6 and corresponding para gives another example that uses ratio to represents the number of zero in a input.)
and an operation unit (“the CNN processing apparatus) that performs the convolution operation of the input feature map according to the determination of the operation control unit.([0108], “In another example, implementation instructions for such convolutional operations may further be configured so there is a selective provision or loading of only those input elements that are initially determined by the CNN processing apparatus, for example, as being non-zero, to parallel processing elements of the CNN processing apparatus that are configured to implement convolutional operations based upon provided parameters or instructions, so selective loading of kernel elements and loading of zero input elements can further be avoided.” FIG. 6 further teaches based on the number of zero, convolution operation is performed. )
However, Son does not explicitly teach, but Son2 teaches:
the input can be a partial region of an input feature map ([0105], “The loading space may indicate a space corresponding to a target of a selective partial loading of the input, including respective selective partial loadings of input elements for each channel of the input.”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Son with the specific teachings of Son2 to apply the method of Son on the partial region of the input feature map. The benefit would be to provide more flexibility to the method of Son so partial input can also be properly handled.

Regarding claim 2, Son in view of Son2 teaches:
The apparatus for a convolution operation of a convolution neural network of claim 1, wherein the operation control unit retrieves '0' in the partial region and skips the convolution operation if the number of '0' is equal to or greater than a predetermined threshold to output '0' and provides the partial region to the operation unit when the number of '0' is not equal to or greater than the threshold. (Son [0107] teaches that when the number of zero is Z.sub.i, skip the CNN operation, suggest otherwise, it would not skip the CNN operation: “For example, when a number of input elements included in an input having zero values is Z.sub.i, the CNN processing apparatus may skip loading kernel elements corresponding to those input elements that have zero values, and thus, in a case of a stride being 1, a loading number of the kernels 301 is K×K×D×(W×H×C−Z.sub.i). In such an example, the second data loading number is W×H×C+K×K×D×(W×H×C−Z.sub.i), and the CNN processing apparatus may skip operations associated with the Z.sub.i input elements through the zero skipping.”)

Regarding claim 3, Son in view of Son2 teaches:
The apparatus for a convolution operation of a convolution neural network of claim 1, the apparatus further comprising: a threshold setting unit (Son “the CNN processing apparatus “)that sets a threshold based on at least one of a size of the mask, a stride, and a position of the image. (Son [0107] teaches that when the number of zero is Z.sub.i, skip the CNN operation, suggest otherwise, it would not skip the CNN operation: “For example, when a number of input elements included in an input having zero values is Z.sub.i, the CNN processing apparatus may skip loading kernel elements corresponding to those input elements that have zero values, and thus, in a case of a stride being 1, a loading number of the kernels 301 is K×K×D×(W×H×C−Z.sub.i). In such an example, the second data loading number is W×H×C+K×K×D×(W×H×C−Z.sub.i), and the CNN processing apparatus may skip operations associated with the Z.sub.i input elements through the zero skipping.” Son teaches determining the threshold value of number of zero values or ratio of number of values (fig6 and corresponding paragraphs) in the input image and determining whether to skip an CNN. It would have been obvious that the threshold value of number elements or ratio of number of elements in a input data depends on the size of input data. Examiner take official notice here. It is well-known that the threshold value of number elements or ratio of number of elements in a input data depends on the size of input data.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Son in view Son2 with the well-known knowledge to use a straightway to decide the threshold of number of zero in for a size input data.)
Claim 8-9 recite similar limitations of claim 1-3 respectively, thus are rejected using the same rejection rationale respectively.

Allowable Subject Matter
Claims 4-6 and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the references along or in combination teaches the limitations of 
“wherein the threshold setting unit decreases the threshold to less than a reference threshold when the size of the mask is equal to or greater than a reference size and increases the threshold to the reference threshold or more when the size is not equal to or greater than the reference size.” Recited in claim 4 in combination of parent claims as a whole. 
“wherein the threshold setting unit increases the threshold to a reference threshold or more when the stride is equal to or greater than a reference stride and decreases the threshold to less than the reference threshold when the stride is not equal to or greater than the reference stride.” Recited in claim 5 in combination of parent claims as a whole. 
“wherein the threshold setting unit increases the threshold toward a central portion from an edge of the image.” Recited in claim 6 in combination of parent claims as a whole. 
Claims 10 -12 recite similar limitations of claim 4-6 respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611